6:19-cv-01567-TMC   Date Filed 10/05/20   Entry Number 107-4   Page 1 of 17




                    Exhibit 1
6:19-cv-01567-TMC   Date Filed 10/05/20   Entry Number 107-4   Page 2 of 17
6:19-cv-01567-TMC   Date Filed 10/05/20   Entry Number 107-4   Page 3 of 17
6:19-cv-01567-TMC   Date Filed 10/05/20   Entry Number 107-4   Page 4 of 17
6:19-cv-01567-TMC   Date Filed 10/05/20   Entry Number 107-4   Page 5 of 17
6:19-cv-01567-TMC   Date Filed 10/05/20   Entry Number 107-4   Page 6 of 17
6:19-cv-01567-TMC   Date Filed 10/05/20   Entry Number 107-4   Page 7 of 17
6:19-cv-01567-TMC   Date Filed 10/05/20   Entry Number 107-4   Page 8 of 17
6:19-cv-01567-TMC   Date Filed 10/05/20   Entry Number 107-4   Page 9 of 17
6:19-cv-01567-TMC   Date Filed 10/05/20   Entry Number 107-4   Page 10 of 17
6:19-cv-01567-TMC   Date Filed 10/05/20   Entry Number 107-4   Page 11 of 17
6:19-cv-01567-TMC   Date Filed 10/05/20   Entry Number 107-4   Page 12 of 17
6:19-cv-01567-TMC   Date Filed 10/05/20   Entry Number 107-4   Page 13 of 17
6:19-cv-01567-TMC   Date Filed 10/05/20   Entry Number 107-4   Page 14 of 17
6:19-cv-01567-TMC   Date Filed 10/05/20   Entry Number 107-4   Page 15 of 17
6:19-cv-01567-TMC   Date Filed 10/05/20   Entry Number 107-4   Page 16 of 17
6:19-cv-01567-TMC   Date Filed 10/05/20   Entry Number 107-4   Page 17 of 17
